Citation Nr: 0023808	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  97-32 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to June 
1954.  

In a January 1958 rating decision, the Detroit, Michigan RO 
denied the veteran's claim for entitlement to service 
connection for a psychiatric disorder.  The veteran was 
notified of that action by letter dated that same month; 
however, she failed to perfect an appeal therefrom and that 
action became final.

In April 1997, the veteran requested that his claim for 
entitlement to service connection for a psychiatric disorder 
be reopened.  This appeal arises from a May 1997 rating 
decision of the Baltimore, Maryland RO, which determined that 
new and material evidence had not been submitted to reopen 
the claim for entitlement to service connection for a 
psychiatric disorder.  

In December 1998, the Board found that new and material 
evidence had been submitted as to the issue of entitlement to 
service connection for a psychiatric disorder, and reopened 
and remanded the issue for additional development.  The Board 
also noted that the veteran had raised the issue of 
entitlement to service connection for PTSD, which the RO had 
treated as being part of the new and material evidence issue.  
The Board noted that the issue of entitlement to service 
connection for PTSD had never been denied previously, and 
therefore remanded the issue for de novo consideration.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for PTSD 
is not accompanied by any medical evidence to support that 
allegation.

2.  The claim for entitlement to service connection for PTSD 
is not plausible.


CONCLUSION OF LAW

The claim for entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from July 1952 to June 
1954.  Service medical records, including a June 1954 
separation examination report, are negative for complaints, 
findings, or diagnosis related to PTSD.

The veteran's DD-214 indicates that she had no foreign or sea 
service.  Her awards and decorations consist of the National 
Defense Service Medal and the Good Conduct Medal.

A June 1956 final summary from the Seattle VA Hospital (VAH) 
notes that the veteran had been admitted in January 1956 and 
received electric shock therapy.  Diagnosis was acute 
schizophrenic reaction, paranoid type, manifested by 
delusions, hallucinations and withdrawn behavior, treated and 
improved.

A May 1957 VA examination report notes that the veteran was 
hospitalized at the Seattle VAH from December 1955 to June 
1956 for a "nervous break-down."  Upon examination, no 
psychiatric complaints were noted.  The examination report is 
negative for complaints, findings or diagnosis related to 
PTSD.

In an October 1957 letter, Mack G. Woodward, M.D., stated 
that he treated the veteran over a short period of time for 
"nervousness, personal seclusion and a severely withdrawn 
attitude toward life."

In 1957 the veteran's parents each submitted a statement 
indicating their opinion that she had a mental illness that 
was the result of a fractured pelvis sustained in an 
automobile accident during service or was caused by the 
pressure of her military duties.

A September 1960 VAH admission report notes the veteran's 
history of military service from 1952 to 1954.  She was a 
typist and had a good work history.  Her parents reported 
that she wrote to them during service, and said that the 
pressure in service was becoming too great.  Following 
service, the veteran quit several typist jobs because of an 
"inability to concentrate."  Her parents reported that she 
had become more withdrawn and laughed inappropriately.  Upon 
examination, the veteran was dazed, very confused, and 
frequently smiled inappropriately.  She frequently responded 
to questions with a blank stare.  She had no insight; 
judgment was lacking.  The veteran told the examiner that in 
1955 she "was sleeping with a man in town for about three 
months and he threw her out because of unfaithfulness."  She 
"blanked out following this rejection" and was 
hospitalized.  Diagnosis was schizophrenic reaction, paranoid 
type, chronic, moderate.

A March 1964 VA examination report notes the veteran's 
history of an acute psychotic episode in 1955, with a 
recurrence in 1960.  The veteran's father reported that she 
currently laughed inappropriately and seemed to be 
preoccupied in a world of her own.  Upon examination, the 
veteran was pleasant and cooperative.  Speech was relevant 
and coherent; the veteran was able to give an accurate, well-
detailed history.  Affect was somewhat inappropriate.  She 
had deficient interest and drive.  She admitted to an 
extensive fantasy life.  She reported auditory hallucinations 
of a sexual and religious nature.  She stated that she was 
"involved in one sexual indiscretion" during her military 
service, and keeps "mulling this over in her mind."  
Diagnoses included schizophrenic reaction, paranoid type.

A VA hospital summary dated in January 1977 notes that the 
veteran was admitted in February 1965 for treatment for 
schizophrenia.  Upon admission, the veteran was frightened, 
but quiet and shy.  Affect was flat.  She was observed to be 
withdrawn and suspicious, laughing inappropriately at times.  
She admitted to auditory hallucinations.  She was tense and 
restless, but not physically violent.  She received 
medication and therapy.  Two trial visits to homes in the 
community were attempted; however, these stays were 
unsuccessful and the veteran returned to the hospital.  
Improvement had been noted in recent years.  The veteran 
responded to motivation groups and attended weekly outings.  
Diagnosis at discharge was schizophrenia, paranoid type.

In 1997, the veteran raised the claim of entitlement to 
service connection for PTSD.  She maintained that a "sexual 
encounter while in the service . . . caused the nervous 
breakdown [that she] suffered in Dec[ember] 1955."

During a March 1998 personal hearing, the veteran testified 
that her psychiatric disorder was due to a sexual trauma that 
occurred during her military service.  Specifically, the 
veteran testified that she was raped while on a date; she 
indicated that she received no medical treatment and never 
reported the incident during service.  She further testified 
that she had a nervous breakdown in 1955 when she had an 
"affair with this fellow."  She said that the affair 
reminded her of being raped during service.

In February 1999, the Seattle VAH reported that records from 
the veteran's hospitalization in 1956 could not be located.

A June 1999 VA special PTSD examination report notes the 
veteran's complaints of anxiety attacks about once a month.  
She reported past auditory and visual hallucinations, but 
none at present.  The veteran denied problems sleeping, 
changes in appetite, or difficulty with concentration.  She 
also denied nightmares, flashbacks, obsessions, or 
compulsions.  She stated that she has been "suicidal with a 
painful mind," but has made no suicide attempts.  Upon 
examination, the veteran had limited eye contact but was 
cooperative with the interview.  She was oriented times 
three.  Mood was described as happy; affect was restricted.  
Speech was regular in rate and rhythm.  Thought process was 
goal directed.  There was no inappropriate behavior or 
violent outbursts.  There was no difficulty with impulsivity.  
The examiner noted that the veteran was living with a 
sponsor, who helps her wash her clothes and cook meals.  
Diagnosis was psychosis, not otherwise specified, rule out 
schizophrenia.

The other evidence of record includes statements from the 
veteran wherein she maintained that she is entitled to 
service connection for PTSD.  She stated that her 
representative told her that all her dreams and symptoms 
"showed Post Traumatic Stress Syndrome."

Analysis

The veteran contends that the RO erred by failing to grant 
service connection for PTSD.

A claimant seeking benefits under laws administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If she has not presented a well-grounded claim, her appeal 
must fail, and there is no duty to assist her further in the 
development of her claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
As explained below, the Board finds that the veteran's claim 
for service connection for PTSD is not well grounded.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  The determination of whether a claim is 
well grounded is legal in nature.  King v. Brown, 5 Vet. 
App. 19 (1993).  A well-grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Murphy, supra.  To be well grounded, a claim must 
be accompanied by supportive evidence, and such evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 
7 Vet. App. 359 (1995).  In Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992), the Court of Appeals for Veterans 
Claims (Court) noted that, "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability . . . In 
the absence of proof of a present disability there can be no 
valid claim."

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In order to establish service connection 
for PTSD, there must be

medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this 
chapter; a link, established by medical 
evidence, between current symptoms and an 
in-service stressor; and credible 
supporting evidence that the claimed in-
service stressor occurred.  If the 
evidence establishes that the veteran 
engaged in combat with the enemy and the 
claimed stressor is related to that 
combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  If the 
evidence establishes that the veteran was 
a prisoner-of-war under the provisions of 
Sec. 3.1(y) of this part and the claimed 
stressor is related to that prisoner-of- 
war experience, in the absence of clear 
and convincing evidence to the contrary, 
and provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

38 C.F.R. § 3.304(f), as amended; see 64 Fed. Reg. 32807-08 
(Jun. 18, 1999).

If a veteran did not engage in combat, her own allegations 
are insufficient to establish a service stressor; rather, the 
stressor must be established by official service records or 
other credible supporting evidence.  Doran v. Brown, 6 Vet. 
App 283 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).

In the case at hand, the Board notes that there must be 
medical evidence of a current disability.  The veteran's 
sincere belief that she has PTSD is not enough as she does 
not have the medical expertise or training necessary to 
diagnose her condition.  Turning to the medical evidence of 
record, it becomes readily apparent that PTSD has never been 
documented either during or after service.  The service 
medical records are devoid of complaints, findings or 
diagnosis of PTSD.  Post-service medical records note no 
findings or diagnosis of PTSD.

The veteran has claimed that she has PTSD.  She has also 
stated that her representative told her that all her symptoms 
point to PTSD.  However, lay assertions of medical diagnosis 
or causation do not constitute competent evidence sufficient 
to render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  No competent medical evidence has been presented 
which tends to prove that the veteran has PTSD.  

The Court noted that, in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  Brammer, supra.  In the absence of a diagnosis 
of PTSD in service or currently, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well-grounded claim imposed by 38 C.F.R. § 5107(a).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for a psychiatric disability, other than 
PTSD.

As previously noted, the veteran's claim of entitlement to 
service connection for a psychiatric disorder was denied by 
the RO in January 1958.  Although the veteran was given 
written notification of this determination that same month, a 
timely appeal was not thereafter received.  The RO's 
determination, therefore, became final.

In December 1998, the Board found that new and material 
evidence had been submitted as to the issue of entitlement to 
service connection for a psychiatric disorder (other than 
PTSD), and reopened the veteran's claim.  The Board also 
remanded the issue for additional development, including 
adjudication of the veteran's claim for service connection on 
a de novo basis.

The Board notes that an October 1999 Supplemental Statement 
of the Case (SSOC) does not contain a summary of the laws and 
regulations pertaining to service connection and the RO did 
not adjudicate the veteran's claim for service connection for 
a psychiatric disorder (other than PTSD) on a de novo basis.  
The RO phrased the issue as new and material evidence to 
reopen a claim for a psychiatric disorder; the SSOC contains 
analysis pertaining to new and material evidence.  
Furthermore, in a November 1999 SSOC, the RO phrased the 
issue as entitlement to service connection for psychotic 
disorder, not otherwise specified; however, the SSOC does not 
contain a summary of the laws and regulations pertaining to 
service connection.  Finally, in an April 2000 SSOC the RO 
phrased the issue as new and material evidence to reopen a 
claim for a psychotic disorder, not otherwise specified; the 
SSOC contains analysis pertaining to new and material 
evidence and does not contain a summary of the laws and 
regulations pertaining to service connection.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  In view of the RO's failure to follow the 
directives in a December 1998 Remand, the Board concludes 
that additional development of the record is required prior 
to appellate disposition.

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following action: 

The RO should readjudicate the veteran's 
claim for service connection for a 
psychiatric disorder, other than PTSD, on 
a de novo basis.  If the decision remains 
adverse to the veteran, the RO should 
provide her and her representative with a 
supplemental statement of the case that 
includes all of the law and regulations 
pertaining to service connection claims 
and addresses the merits of the issues.  
The veteran and her representative should 
be given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN  
	Member, Board of Veterans' Appeals


 



